UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 00-4201
IVIE COURTS,
               Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 00-4240
MORRIS DABBS, a/k/a Ray Dabbs,
              Defendant-Appellant.
                                       
          Appeals from the United States District Court
      for the Middle District of North Carolina, at Durham.
  Frank W. Bullock, Jr., and William L. Osteen, District Judges.
                           (CR-99-189)

                  Submitted: November 22, 2000
                      Decided: January 8, 2001

 Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


                            COUNSEL

Anne R. Littlejohn, Greensboro, North Carolina; Christopher F.
Cowan, COWAN, NORTH & LAFRATTA, L.L.P., Richmond, Vir-
2                      UNITED STATES v. COURTS
ginia, for Appellants. Walter C. Holton, Jr., United States Attorney,
Steven H. Levin, Assistant United States Attorney, Andrew Mos-
kowitz, Third-Year Law Student, Greensboro, North Carolina, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   In these consolidated appeals, Ivie Courts and Morris Dabbs appeal
their convictions and sentences for conspiracy to distribute cocaine
base in violation of 21 U.S.C.A. §§ 841(a)(1), (b)(1)(A), 846 (West
1999). Courts contends that the district court erred by not reducing his
offense level for acceptance of responsibility. Dabbs contends that the
district court erred by increasing his offense level based upon his role
in the conspiracy. Finding no reversible error, we affirm.

   A district court’s factual determinations at sentencing are reviewed
for clear error and legal determinations are reviewed de novo. See
United States v. Blake, 81 F.3d 498, 503 (4th Cir. 1996). We find that
the district court did not err by considering Courts’ criminal conduct
not related to the offense of conviction in denying a reduction in the
offense level for acceptance of responsibility. See, e.g., United States
v. Ceccarani, 98 F.3d 126, 129-30 (3d Cir. 1996). We further find that
the district court did not err by finding by a preponderance of the evi-
dence that Courts did not voluntarily terminate or withdraw from
criminal conduct or association. See U.S. Sentencing Guidelines Man-
ual § 3E1.1, comment. (n. 1(b), 3) (1998).

   We also find that the district court did not err by finding that Dabbs
was a manager or supervisor within the conspiracy and the conspiracy
had five or more persons or was otherwise extensive. See USSG
§ 3B1.1(b) (1998). There was substantial evidence that Dabbs
                     UNITED STATES v. COURTS                      3
instructed other members of the conspiracy and that the conspiracy
contained five or more persons.

   We affirm the convictions and sentences. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                        AFFIRMED